U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-14209 FIRSTBANK CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2633910 (State of Incorporation) (I.R.S. Employer Identification No.) 311 Woodworth Avenue Alma, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(989) 463-3131 Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated fileroNon-accelerated filer ­­­oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Common stock outstanding at October 31, 2011: 7,866,636 shares. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements (UNAUDITED) Page3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Page21 Item 3. Quantitative and Qualitative Disclosures about Market Risk Page26 Item 4. Controls and Procedures Page27 PART II. OTHER INFORMATION Item 5. Other Information Page27 Item 6. Exhibits Page27 SIGNATURES Page28 2 FIRSTBANK CORPORATION CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2010 (Dollars in thousands) UNAUDITED September 30, December 31, ASSETS Cash and due from banks $ $ Short term investments Total Cash and cash equivalents FDIC insured bank time certificates of deposit Trading account securities 20 13 Securities available for sale Federal Home Loan Bank stock Loans held for sale Loans, net of allowance for loan losses of $21,383 at September 30, 2011and $21,431 at December 31, 2010 Premises and equipment, net Goodwill Core deposit and other intangibles Other real estate owned Accrued interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing accounts $ $ Interest bearing accounts: Demand Savings Time Total Deposits Securities sold under agreements to repurchase and overnight borrowings Federal Home Loan Bank advances Subordinated Debentures Accrued interest and other liabilities Total Liabilities SHAREHOLDERS’ EQUITY Preferred stock; no par value, 300,000 shares authorized, 33,000 issued Common stock; 20,000,000 shares authorized, 7,853,295 shares issuedand outstanding (7,803,816 at December 31, 2010) Retained earnings Accumulated other comprehensive income Total Shareholders’ Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to consolidated financial statements. 3 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME SEPTEMBER 30, 2 (Dollars in thousands except per share data) UNAUDITED hree Months EndedSeptember 30, Interest Income: Interest and fees on loans $ $ Securities Taxable Exempt from Federal Income Tax Short term investments 54 52 Total Interest Income Interest Expense: Deposits FHLB advances and other borrowing Subordinated Debt Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after provision for loan losses Non-interest Income: Service charges on deposit accounts Gain on sale of mortgage loans Mortgage servicing, net of amortization 17 ) Gain/(loss) on trading account securities 0 ) Gain/(loss) on securities 9 1 Other Total Non-interest Income Non-interest Expense: Salaries and employee benefits Occupancy and equipment FDIC insurance premium Amortization of intangibles Outside professional services Advertising and promotions Other real estate owned costs Other Total Non-interest Expense Income before federal income taxes Federal income taxes NET INCOME $ Preferred stock dividends and accretion of discount on preferred stock NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ COMPREHENSIVE INCOME Net Income $ $ Change in unrealized gain on securities, net of tax and reclassification effects TOTAL COMPREHENSIVE INCOME $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ Dividends Per Share $ $ See notes to consolidated financial statements. 4 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME SEPTEMBER 30, 2 (Dollars in thousands except per share data) UNAUDITED NineMonths EndedSeptember 30, Interest Income: Interest and fees on loans $ $ Securities Taxable Exempt from Federal Income Tax Short term investments Total Interest Income Interest Expense: Deposits FHLB advances and other borrowing Subordinated Debt Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after provision for loan losses Non-interest Income: Service charges on deposit accounts Gain on sale of mortgage loans Mortgage servicing, net of amortization 91 Gain/(loss) on trading account securities 8 13 Gain/(loss) on securities (1 ) 10 Other Total Non-interest Income Non-interest Expense: Salaries and employee benefits Occupancy and equipment FDIC insurance premium Amortization of intangibles Outside professional services Advertising and promotions Other real estate owned costs Other Total Non-interest Expense Income before federal income taxes Federal income taxes NET INCOME $ $ Preferred stock dividends and accretion of discount on preferred stock NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ COMPREHENSIVE INCOME Net Income $ $ Change in unrealized gain on securities, net of tax and reclassification effects TOTAL COMPREHENSIVE INCOME $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ Dividends Per Share $ $ See notes to consolidated financial statements 5 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOW FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Dollars in thousands) UNAUDITED Nine months ended September 30, OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation of premises and equipment Net amortization of security premiums/discounts Loss/(Gain) on trading account securities (8 ) ) Loss/(Gain) on securities transactions 1 ) Amortization and impairment ofintangibles Stock option and stock grant compensation expense 82 Gain on sale of mortgage loans ) ) Proceeds from sales of mortgage loans Loans originated for sale ) ) Deferred federal income tax expense/(benefit) (Increase)/decrease in accrued interest receivable and other assets Increase/(decrease) in accrued interest payable and other liabilities ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES Proceeds from sale of securities available for sale Proceeds from sale of FHLB stock 0 Proceeds from maturities and calls of securities available for sale Purchases of securities available for sale ) ) Proceeds from sale of fixed assets Net (increase)/decrease in portfolio loans Proceeds from sale of other real estate owned Net purchases of premises and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES Net increase/(decrease) in deposits Increase/(decrease) in securities sold under agreements to repurchase andothershort term borrowings Repayment of Federal Home Loan Bank borrowings ) ) Proceeds from Federal Home Loan Bank borrowings 0 Cash proceeds from issuance of common stock, net Cash dividends-preferred stock ) ) Cash dividends-common stock ) ) NET CASH PROVIDED BY/(USED IN) FINANCING ACTIVITIES ) INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental Disclosure Interest Paid $ $ Income Taxes Paid $ $ Non cash transfers of loans to Other Real Estate Owned $ $ See notes to consolidated financial statements. 6 FIRSTBANK CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 UNAUDITED NOTE 1- FINANCIAL STATEMENTS The accompanying unaudited financial information presented is for Firstbank Corporation (“Corporation”) and its wholly owned subsidiaries:Firstbank - Alma, Firstbank (Mt. Pleasant), Firstbank - West Branch (including its wholly owned subsidiaries; 1st Armored, Inc. (sold on March 31, 2010), 1st Title, Inc., and its 48% ownership in 1st Investors Title, LLC, Keystone Community Bank, Firstbank – West Michigan and its wholly owned subsidiary Accord Financial Services, Inc., collectively the “Banks”, FBMI Risk Management Services, Inc., a company that provides insurance coverage to only affiliates of Firstbank Corporation, and Austin Mortgage Company, a company that holds certain performing and non-performing residential mortgage loans originated prior to the acquisition of ICNB Financial Corporation, and beginning in the second quarter of 2009 certain non-performing loans transferred from affiliate banks. All of the subsidiaries listed above are fully owned except 1st Investors Title, LLC, in which we have a 48% minority interest. The results of 1st Armored are consolidated into our results through March 31, 2010, the date of the sale. The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine month periods ended September 30, 2011, are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. The balance sheet at December 31, 2010, has been derived from the audited financial statements at that date. For further information, refer to the consolidated financial statements and footnotes thereto included in the Corporation’s annual report on Form 10-K for the year ended December 31, 2010. Newly Adopted Accounting Standards In April 2011, the FASB issued, A Creditor's Determination of Whether a Restructuring is a Troubled Debt Restructuring, amends FASB ASC 310-40, Receivables — Troubled Debt Restructurings by Creditors because of inconsistencies in practice and the increased volume of debt modifications.
